            Case 20-11634-amc                         Doc 4           Filed 03/16/20 Entered 03/17/20 09:11:49             Desc Main
                                                                      Document      Page 1 of 1



                                                               United States Bankruptcy Court
                                                                     Eastern District of Pennsylvania
 In re      Oxford Circus Toys, Incorporated                                                                Case No.
                                                                                    Debtor(s)               Chapter    7




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Oxford Circus Toys, Incorporated in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:
 Marsha S. Konalian
 4 Cushman Road
 Bryn Mawr, PA 19010




    None [Check if applicable]




 March 16, 2020                                                        /s/ David M. Offen
 Date                                                                  David M. Offen
                                                                       Signature of Attorney or Litigant
                                                                       Counsel for Oxford Circus Toys, Incorporated
                                                                       Law Offices of David M. Offen
                                                                       Suite 160 West - The Curtis Center
                                                                       601 Walnut Street
                                                                       Philadelphia, PA 19106
                                                                       215-625-9600
                                                                       info@offenlaw.com




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
